DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samset et al. (US PGPUB 20170213380 A1; hereinafter “Samset”) in view of Tsushima, Mineo (US PGPUB 20170265845 A1; hereinafter “Tsushima”) and in further view of State et al. (US PGPUB 20160117857 A1; hereinafter “State”).
With regards to Claim 1, Samset teaches of:
A method of ultrasound imaging (a method for calculating flow transparency values in ultrasound imaging; see Samset ¶ [0029]) comprising: 
acquiring volumetric Doppler data with an ultrasound probe (wherein transparency values for each voxel within a volume of ultrasound data are calculated, see Samset ¶ [0014], wherein the ultrasound data acquired by probe 106 is processed to generate color 3D Doppler images, see Samset ¶ [0014], [0016] & FIG. 1); 
identifying a first subset of the volumetric Doppler data with turbulent characteristics (visualizing a turbulent flow jet 607, i.e. the first subset, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize turbulent flow jet 607 the corresponding subset is identified);
identifying a second subset of the volumetric Doppler data with non-turbulent characteristics (visualizing a regular blood flow 605, i.e. the second subset, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize  the regular flow volume 605 the corresponding subset is identified);
generating a volume-rendered image based at least in part on the volumetric Doppler data (Step 235: rendering volumes with calculated transparency values; see Samset FIG. 2 & ¶ [0051]), wherein generating the volume-rendered image comprises: 
rendering a turbulent flow volume based on the first subset of the volumetric Doppler data(turbulent flow jet 607 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6); 
rendering a non-turbulent flow volume based on the second subset of the volumetric Doppler data (regular blood flow 605 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6)  different opacity (turbulent flow jet 607 is rendered behind the regular blood flow 605 with a greater opacity than regular flow 605; see Samset ¶ [0054] & FIG. 6) 
displaying the volume-rendered image on a display device (at Step 240, the method may include displaying one or more images on display 118, e.g. the volumetric ultrasound image 600 of FIG. 6; see Samset ¶ [0052], [0054] & FIG. 2).
While Samset teaches of color Doppler imaging wherein the colors are dependent on the velocity of the flow  (“Velocity in color flow may also be referred to as frequency,” see Samset ¶ [0043], i.e. the frequency shift related to velocity of flow determines the color of a color flow image and thus “The measured velocity of flow at each voxel determines its color”; see Samset ¶ [0002]) and thus one of ordinary skill in the art would understand that differing flow velocities and variances would manifest as different color (i.e. a first, second, and third color), it appears that Samset may be silent to:
-the first subset of the volumetric Doppler data rendered in a first color and the second subset of the volumetric Doppler data rendered in two or more colors different than the first color; and 
- an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter. 
However, Tsushima teaches of an ultrasound color flow mapping system and method (see Tsushima Abstract) that improves upon color flow mapping calculation processing (see Tsushima ¶ [0003]). In particular, Tsushima teaches of rendering a first flow volume based on the first subset of the volumetric Doppler data in a first color, (indicating turbulent flow with the color green , see Tsushima ¶ [0134]); and rendering a second flow volume based on the second subset of the volumetric Doppler data in two or more colors that are different than the first color (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]).
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide a differing colors for each flow volume, i.e. a first color for the turbulent flow and a second/third color for the regular inflow/outflow. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.
It appears that the modified Samset method may be silent to wherein an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter.
However, State teaches of system and method for imaging overlapping affected regions in ultrasound imaging (see State ¶ [0055], [0074] & FIGS. 2, 3B). In particular, State teaches an outer perimeter of second volume is rendered with a higher opacity than a central region of the second volume so that the first volume is more visible when positioned behind the second volume compared to if the central region were rendered with the same opacity as the outer perimeter (a first affected region 306 and a second affected region 308 where 306 is clearly shown behind 308, are displayed with varying opacity such that the opacity is greater near the edges of 308, i.e. the non-turbulent volume, and the first affected region 306, i.e. the turbulent volume, is clearly visible compared the opacity at the edges of 308, see State ¶ [0074] & FIG. 3B).
The modified Samset method and State are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially overlapping volumes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset to incorporate the teachings of State to provide a non-turbulent volume with a non-uniform opacity with a greater opacity near the edges. Doing so would aid to “provide the healthcare provider with additional insight regarding the portions of the image slice that are within the affected region(s)” (see State ¶ [0073]) by using a known technique (Ultrasound imaging) to improve a similar device and method (i.e. modified Samset reference) ready for improvement to yield a predictable result.

With regards to Claim 2, it appears that Samset may be silent to wherein a first of the two or more colors is used to represent a first flow direction towards an ultrasound probe and a second of the two or more colors is used to represent a second flow direction away from the ultrasound probe. However, Tsushima teaches of wherein a first of the two or more colors is used to represent a first flow direction towards an ultrasound probe and a second of the two or more colors is used to represent a second flow direction away from the ultrasound probe (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]).
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide differing colors for each flow direction. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 3, it appears that Samset may be silent to wherein the first of the two or more colors is red and the second of the two or more colors is blue. However, Tsushima teaches of wherein the first of the two or more colors is red and the second of the two or more colors is blue (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]). 
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide differing colors for each flow direction. Doing so would requires using a known technique (legend for color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 4, it appears that Samset may be silent to wherein the first color is green. However, Tsushima teaches of wherein the first color is green (indicating turbulent flow with the color green, see Tsushima ¶ [0134]). 
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide a green color for the turbulent flow volume. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 5, wherein the turbulent flow volume is rendered with a higher opacity than the central region of the non-turbulent flow volume (turbulent flow jet 607 is rendered in a higher opacity as regular flow 605, see Samset FIG. 6).

With regards to Claim 6, it appears that the modified Samset method may be silent to wherein the turbulent flow volume is rendered with a higher opacity than the outer perimeter of the non-turbulent flow volume. However, State teaches of wherein the turbulent flow volume is rendered with a higher opacity than the outer perimeter of the non-turbulent flow volume (turbulent flow jet 607 is rendered in a higher opacity than regular flow volume 605, see Samset FIG. 6, prior to modification with State. State merely reduces the opacity of the central region of the regular flow volume 605 so it is lower than the edges. Since the edges were already lower prior to the modification with State, then the turbulent flow jet 607 would characteristically have a higher opacity than the outer perimeter of the non-turbulent flow volume. For example, if turbulent flow jet 607 is rendered with opacity  0.95 (from 0 to 1) and regular flow volume 605 is rendered at 0.60, then the modification of State would merely reduce the opacity of the central region of regular flow volume 605 to some value below 0.60).
The modified Samset method and State are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially overlapping volumes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset to incorporate the teachings of State to provide a turbulent flow volume with a higher opacity that the perimeter of the underlying non-turbulent flow volume. Doing so would aid to “provide the healthcare provider with additional insight regarding the portions of the image slice that are within the affected region(s)” (see State ¶ [0073]) by using a known technique (Ultrasound imaging) to improve a similar device and method (i.e. modified Samset reference) ready for improvement to yield a predictable result.

With regards to Claim 7, wherein the turbulent flow volume represents turbulent flow from a jet in a heart (the ROI or VOI may include such anatomy as the mitral valve or the tricuspid valve & turbulent flow jet 607; see Samset ¶ [0034] & FIG. 6).

With regards to Claim 8, wherein the central region of the non-turbulent flow volume is rendered with a user selectable opacity (user may manually adjust, via a user interface, the variables of the transparency, i.e. opacity, transfer function; see Samset ¶ [0046]).

With regards to Claim 9, wherein the central region of the non-turbulent flow volume is rendered as transparent (the user can set the transparent function to zero, fully transparent; see Samset ¶ [0046]-[0047]).

With regards to Claim 10, wherein the volume-rendered image is a live volume rendered image (the data is acquired and processed in real-time; see Samset ¶ [0024]).

With regards to Claim 13, further comprising: acquiring volumetric B-mode data with the ultrasound probe; and wherein said generating the volume-rendered image further comprises rendering a B-mode volume based on the volumetric B-mode data (the turbulent flow volume 607 and regular flow volume 605 are rendered as color Doppler images over B-mode imagery 502; see Samset FIG. 6 & ¶ [0052]-[0054]).

With regards to Claim 14, Samset teaches:
an ultrasound imaging system (ultrasound imaging system 100; see Samset ¶ [0017] & FIG. 1) comprising: 
a display device (display device 118; see Samset ¶ [0022]-[0023] & FIG. 1); 
an ultrasound probe (ultrasound probe 106; see Samset ¶ [0017] & FIG. 1); 
a user interface (user interface 115; see Samset ¶ [0022] & FIG. 1); and 22GE 602181-US-1 
a processor in electronic communication with the display device and the user interface (processor 116 connected to user interface 115 & display device 118; see Samset ¶ [0022]-[0023] & FIG. 1), wherein the processor is configured to: 
control the ultrasound probe to acquire volumetric Doppler data (the processor 116 may control the probe 106 to acquire data; see Samset ¶ [0023]); 
identify a first subset of the volumetric Doppler data that exhibits turbulent characteristics (visualizing a turbulent flow jet 607, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize turbulent flow jet 607 the corresponding subset is identified);
identify a second subset of the volumetric Doppler data that exhibits non-turbulent characteristics (visualizing a regular blood flow 605, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize turbulent flow jet 607 the corresponding subset is identified); 
generate a volume-rendered image based at least in part on the volumetric Doppler data (Step 235: rendering volumes with calculated transparency values; see Samset FIG. 2 & ¶ [0051]) by: 
rendering a turbulent flow volume based on the first subset of the volumetric Doppler data(turbulent flow jet 607 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6); 
rendering a non-turbulent flow volume based on the second subset of the volumetric Doppler data (regular blood flow 605 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6)  different opacity (turbulent flow jet 607 is rendered behind the regular blood flow 605 with a greater opacity than regular flow 605; see Samset ¶ [0054] & FIG. 6) 
displaying the volume-rendered image on a display device (Step 240 display image, in particular the ultrasound image 600; see Samset ¶ [0052], [0054] & FIG. 2).
While Samset teaches of color Doppler imaging wherein the colors are dependent on the velocity of the flow  (“Velocity in color flow may also be referred to as frequency,” see Samset ¶ [0043], i.e. the frequency shift related to velocity of flow determines the color of a color flow image and thus “The measured velocity of flow at each voxel determines its color”; see Samset ¶ [0002]) and thus one of ordinary skill in the art would understand that differing flow velocities and variances would manifest as different color (i.e. a first, second, and third color), it appears that Samset may be silent to the first subset of the volumetric Doppler data rendered in a first color and the second subset of the volumetric Doppler data rendered in two or more colors different than the first color; and wherein an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter. 
However, Tsushima teaches of an ultrasound color flow mapping system and method (see Tsushima Abstract) that improves upon color flow mapping calculation processing (see Tsushima ¶ [0003]). In particular, Tsushima teaches of rendering a first flow volume based on the first subset of the volumetric Doppler data in a first color, (indicating turbulent flow with the color green , see Tsushima ¶ [0134]); and rendering a second flow volume based on the second subset of the volumetric Doppler data in two or more colors that are different than the first color (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]).
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide a differing colors for each flow volume, i.e. a first color for the turbulent flow and a second/third color for the regular inflow/outflow. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.
It appears that the modified Samset system may be silent to wherein an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter.
However, State teaches of system and method for imaging overlapping affected regions in ultrasound imaging (see State ¶ [0055], [0074] & FIGS. 2, 3B). In particular, State teaches an outer perimeter of second volume is rendered with a higher opacity than a central region of the second volume so that the first  volume is more visible when positioned behind the second volume compared to if the central region were rendered with the same opacity as the outer perimeter (a first affected region 306 and a second affected region 308 where 306 is clearly shown behind 308, are displayed with varying opacity such that the opacity is greater near the edges of 308, i.e. the non-turbulent volume, and the first affected region 306, i.e. turbulent volume, is clearly visible compared the opacity at the edges of 308, see State ¶ [0074] & FIG. 3B).
The modified Samset system and State are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially overlapping volumes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Samset reference to incorporate the teachings of State to provide a non-turbulent volume with a non-uniform opacity with a greater opacity near the edges. Doing so would aid to “provide the healthcare provider with additional insight regarding the portions of the image slice that are within the affected region(s)” (see State  ¶ [0073]) by using a known technique (Ultrasound imaging) to improve a similar device and method (i.e. modified Samset reference) ready for improvement to yield a predictable result.

With regards to Claim 15, wherein the processor is configured to identify the first subset of the volumetric Doppler data based on a velocity variance of the volumetric Doppler data (“To visualize turbulent blood flow, the ultrasound imaging system may carry out a method, such as the method depicted in FIG. 2, wherein transparency values for each voxel within a volume of ultrasound data are calculated based on variables including but not limited to velocity, variance, time, and space”; see Samset ¶ [0014], it should be appreciated that in order to visualize and assign opacity values to the turbulent flow volume it is first identified).

With regards to Claim 17, it appears that Samset may be silent to wherein a first of the two or more colors is red and a second of the two or more colors is blue, and wherein the red is used to represent a first flow direction towards the ultrasound probe and the blue is used to represent a second flow direction away from the ultrasound probe. However, Tsushima teaches of wherein a first of the two or more colors is red and a second of the two or more colors is blue, and wherein the red is used to represent a first flow direction towards the ultrasound probe and the blue is used to represent a second flow direction away from the ultrasound probe (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]). 
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide differing colors for each flow direction. Doing so would requires using a known technique (legend for color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 18, wherein the turbulent flow volume represents a jet in a heart (the ROI or VOI may include such anatomy as the mitral valve or the tricuspid valve & turbulent flow jet 607; see Samset ¶ [0034] & FIG. 6).

With regards to Claim 19, wherein the processor is configured to render the central region as transparent (the user can set the transparent function to zero, fully transparent; see Samset ¶ [0046]-[0047]).

With regards to Claim 20, wherein the processor is further configured to: control the ultrasound probe to acquire volumetric B-mode data; and wherein the processor is further configured to generate the volume-rendered image by rendering a B-mode volume based on the volumetric B-mode data (the turbulent flow volume 607 and regular flow volume 605 are rendered as color Doppler images over B-mode imagery 502 which is processed by processor 116 to generate said B-mode 3D imagery; see Samset ¶ [0028], [0052]-[0054] & FIG. 6).

Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over the further modified Samset reference as applied to claims 1-10, 13-15, and 17-20 above, and further in view of Thavendiranathan et al. (“Quantitative Assessment of Mitral Regurgitation: How Best to Do It,” (November 2012) JACC: Cardiovascular Imaging, Volume 5, Issue 11, Pages 1161-1175).
With regards to Claim 11, it appears that the modified Samset method may be silent to wherein the non-turbulent flow volume includes two or more discrete non-turbulent flow volumes. However, Thavendiranathan teaches of color Doppler imaging and quantification of mitral valve regurgitation (see Thavendiranathan Abstract & FIGS. 2A-2H; reproduced below for ease if reference). In particular, Thavendiranathan teaches wherein the non-turbulent flow volume is a discontinuous volume (the regular flow regions marked with red for inflow (see velocity graph where red is positive velocity) and blue for outflow (see velocity graph where blue is negative velocity) are clearly two discrete non-turbulent flow volumes; see Thavendiranathan FIGS. 2A-2H). 
The modified Samset system and Thavendiranathan are both considered to be analogous to the claimed invention because they are in the same field of color Doppler imaging of regurgitant jets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset  to incorporate the teachings of Thavendiranathan to provide two or more discrete non-turbulent flow volumes. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result (quantifying flow with 3D echocardiography of the mitral valve to identify regurgitation; see Thavendiranathan Abstract).

    PNG
    media_image1.png
    821
    1301
    media_image1.png
    Greyscale


With regards to Claim 12, it appears the modified Samset may be silent to wherein the turbulent flow volume is a discontinuous volume. However, Thavendiranathan does teach wherein the turbulent flow volume is a discontinuous volume (the mosaic yellow/green regions characteristically indicate regions of high variance in the velocity of flow, i.e. turbulent flow, which manifests as aliasing in the ultrasound image (this is reiterated by the regurgitant jet being bisected by red/green lines, see pg. 1163, col. 2, ¶ 2), the turbulent flow volume clearly shows discrete, discontinuous volumes in the color Doppler images, for example, clusters of similar variance are shown as regions having the same color and they are shown interspersed and non-contiguous with other regions having different variance values which ultimately creates the mosaic pattern indicative to one of ordinary skill in the art as turbulent flow; see Thavendiranathan FIGS. 2A-2H).The modified Samset system and Thavendiranathan are both considered to be analogous to the claimed invention because they are in the same field of color Doppler imaging of regurgitant jets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset to incorporate the teachings of Thavendiranathan to provide discontinuous non-turbulent flow volumes. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result (quantifying flow with 3D echocardiography of the mitral valve to identify regurgitation; see Thavendiranathan Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Samset reference as applied to claims 1-10, 13-15, and 17-20 above, and further in view of Mory et al. (US PGPUB 20190147645 A1; hereinafter “Mory”)
With regards to Claim 16, while the modified Samset system teaches of 3D data and a volume of interest (see Samset ¶ [0028] & [0032]) indicating 3D reconstruction of a color Doppler volume, it appears that the modified Samset system may be silent to wherein the processor is configured to apply an illumination and a shading to the volume rendering of the volumetric 
However, Mory teaches of an image rendering technique that provides a simulated light source positioned in ultrasound imaging (see Mory Abstract, ¶ [0023], & FIG. 3). In particular, Mory teaches of wherein the processor is configured to apply an illumination and a shading to the volume rendering of the volumetric (an ultrasound imaging system including a volume renderer configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional projection image of the 3D data set, the 2D projection image including the shading information, see Mory Claim 1; it should be appreciated that Mory teaches that invention may be practiced with other modalities (see Mory ¶ [0023]) which one of ordinary skill in the art would understand to include color Doppler imaging as taught by the further modified Samset reference).
The modified Samset system and Mory are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging and reconstruction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further modified Samset reference to incorporate the teachings of Mory to provide illumination and shading to the volume rendering of the volumetric Doppler data based on the position of a virtual light source. Doing so would aid the sonographer in “making a diagnosis or being able to navigate within the volume defined by the 3D data set” (see Mory ¶ [0005]).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Samset reference as applied to claims 1-10, 13-15, and 17-20 above, and further in view of Wright et al. (US Pat. 5549111; hereinafter “Wright”)
With regards to Claim 21, while the further modified Samset reference teaches of imaging color Doppler and B-mode concurrently in real-time (see Samset ¶ [0025] & [0053]-[0054]) which one of ordinary skill in the art would understand that to be in an interleaved fashion, it appears that the further modified Samset reference may not explicitly teach wherein the processor is configured to control the ultrasound probe to acquire the volumetric Doppler data and the volumetric B-mode data in an interleaved manner.
However, Wright teaches of ultrasound imaging that combines imaging with a phased array transducer with large aperture, high frequency, and a wide field of view due to increased steering angle which provides for a flexible and efficient means for improved spatial resolution in the central portion of the field of view while maintaining good imaging performance towards the outer edge regions of the image in various formats (see Wright col. 2, ln. 8-17). In particular, Wright teaches of wherein the processor is configured to control the ultrasound probe to acquire the volumetric Doppler data and the volumetric B-mode data in an interleaved manner (an imaging technique that can be applied 3D scans, see col. 8, ln. 29-31, that includes interleaving F-mode (color Doppler) and B-mode pulse firings; see Wright col. 22, lines 52-67).
The modified Samset system and Wright are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially 3D color Doppler & B-mode imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further modified Samset reference to incorporate the teachings of Wright to provide interleaved acquisition of color Doppler and B-mode ultrasound imaging data. Doing so would provide for a flexible and efficient means for improved spatial resolution in the central portion of the field of view while maintaining good imaging performance towards the outer edge regions of the image in various formats, (see Wright col. 2, ln. 8-17); furthermore, doing so would also provide a field of view that can be scanned with the same number of beams but fewer firings, (see Wright col. 22, lines 52-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samset et al. (US PGPUB 20170213380 A1; hereinafter “Samset”) in view of Tsushima, Mineo (US PGPUB 20170265845 A1; hereinafter “Tsushima”) and in further view of State et al. (US PGPUB 20160117857 A1; hereinafter “State”).
With regards to Claim 1, Samset teaches of:
A method of ultrasound imaging (a method for calculating flow transparency values in ultrasound imaging; see Samset ¶ [0029]) comprising: 
acquiring volumetric Doppler data with an ultrasound probe (wherein transparency values for each voxel within a volume of ultrasound data are calculated, see Samset ¶ [0014], wherein the ultrasound data acquired by probe 106 is processed to generate color 3D Doppler images, see Samset ¶ [0014], [0016] & FIG. 1); 
identifying a first subset of the volumetric Doppler data with turbulent characteristics (visualizing a turbulent flow jet 607, i.e. the first subset, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize turbulent flow jet 607 the corresponding subset is identified);
identifying a second subset of the volumetric Doppler data with non-turbulent characteristics (visualizing a regular blood flow 605, i.e. the second subset, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize  the regular flow volume 605 the corresponding subset is identified);
generating a volume-rendered image based at least in part on the volumetric Doppler data (Step 235: rendering volumes with calculated transparency values; see Samset FIG. 2 & ¶ [0051]), wherein generating the volume-rendered image comprises: 
rendering a turbulent flow volume based on the first subset of the volumetric Doppler data(turbulent flow jet 607 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6); 
rendering a non-turbulent flow volume based on the second subset of the volumetric Doppler data (regular blood flow 605 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6)  different opacity (turbulent flow jet 607 is rendered behind the regular blood flow 605 with a greater opacity than regular flow 605; see Samset ¶ [0054] & FIG. 6) ; and 
displaying the volume-rendered image on a display device (at Step 240, the method may include displaying one or more images on display 118, e.g. the volumetric ultrasound image 600 of FIG. 6; see Samset ¶ [0052], [0054] & FIG. 2).
While Samset teaches of color Doppler imaging wherein the colors are dependent on the velocity of the flow  (“Velocity in color flow may also be referred to as frequency,” see Samset ¶ [0043], i.e. the frequency shift related to velocity of flow determines the color of a color flow image and thus “The measured velocity of flow at each voxel determines its color”; see Samset ¶ [0002]) and thus one of ordinary skill in the art would understand that differing flow velocities and variances would manifest as different color (i.e. a first, second, and third color), it appears that Samset may be silent to:
-the first subset of the volumetric Doppler data rendered in a first color and the second subset of the volumetric Doppler data rendered in two or more colors different than the first color; and 
- an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter. 
However, Tsushima teaches of an ultrasound color flow mapping system and method (see Tsushima Abstract) that improves upon color flow mapping calculation processing (see Tsushima ¶ [0003]). In particular, Tsushima teaches of rendering a first flow volume based on the first subset of the volumetric Doppler data in a first color, (indicating turbulent flow with the color green , see Tsushima ¶ [0134]); and rendering a second flow volume based on the second subset of the volumetric Doppler data in two or more colors that are different than the first color (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]).
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide a differing colors for each flow volume, i.e. a first color for the turbulent flow and a second/third color for the regular inflow/outflow. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.
It appears that the modified Samset method may be silent to wherein an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter.
However, State teaches of system and method for imaging overlapping affected regions in ultrasound imaging (see State ¶ [0055], [0074] & FIGS. 2, 3B). In particular, State teaches an outer perimeter of second volume is rendered with a higher opacity than a central region of the second volume so that the first volume is more visible when positioned behind the second volume compared to if the central region were rendered with the same opacity as the outer perimeter (a first affected region 306 and a second affected region 308 where 306 is clearly shown behind 308, are displayed with varying opacity such that the opacity is greater near the edges of 308, i.e. the non-turbulent volume, and the first affected region 306, i.e. the turbulent volume, is clearly visible compared the opacity at the edges of 308, see State ¶ [0074] & FIG. 3B).
The modified Samset method and State are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially overlapping volumes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset to incorporate the teachings of State to provide a non-turbulent volume with a non-uniform opacity with a greater opacity near the edges. Doing so would aid to “provide the healthcare provider with additional insight regarding the portions of the image slice that are within the affected region(s)” (see State ¶ [0073]) by using a known technique (Ultrasound imaging) to improve a similar device and method (i.e. modified Samset reference) ready for improvement to yield a predictable result.

With regards to Claim 2, it appears that Samset may be silent to wherein a first of the two or more colors is used to represent a first flow direction towards an ultrasound probe and a second of the two or more colors is used to represent a second flow direction away from the ultrasound probe. However, Tsushima teaches of wherein a first of the two or more colors is used to represent a first flow direction towards an ultrasound probe and a second of the two or more colors is used to represent a second flow direction away from the ultrasound probe (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]).
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide differing colors for each flow direction. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 3, it appears that Samset may be silent to wherein the first of the two or more colors is red and the second of the two or more colors is blue. However, Tsushima teaches of wherein the first of the two or more colors is red and the second of the two or more colors is blue (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]). 
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide differing colors for each flow direction. Doing so would requires using a known technique (legend for color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 4, it appears that Samset may be silent to wherein the first color is green. However, Tsushima teaches of wherein the first color is green (indicating turbulent flow with the color green, see Tsushima ¶ [0134]). 
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide a green color for the turbulent flow volume. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 5, wherein the turbulent flow volume is rendered with a higher opacity than the central region of the non-turbulent flow volume (turbulent flow jet 607 is rendered in a higher opacity as regular flow 605, see Samset FIG. 6).

With regards to Claim 6, it appears that the modified Samset method may be silent to wherein the turbulent flow volume is rendered with a higher opacity than the outer perimeter of the non-turbulent flow volume. However, State teaches of wherein the turbulent flow volume is rendered with a higher opacity than the outer perimeter of the non-turbulent flow volume (turbulent flow jet 607 is rendered in a higher opacity than regular flow volume 605, see Samset FIG. 6, prior to modification with State. State merely reduces the opacity of the central region of the regular flow volume 605 so it is lower than the edges. Since the edges were already lower prior to the modification with State, then the turbulent flow jet 607 would characteristically have a higher opacity than the outer perimeter of the non-turbulent flow volume. For example, if turbulent flow jet 607 is rendered with opacity  0.95 (from 0 to 1) and regular flow volume 605 is rendered at 0.60, then the modification of State would merely reduce the opacity of the central region of regular flow volume 605 to some value below 0.60).
The modified Samset method and State are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially overlapping volumes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset to incorporate the teachings of State to provide a turbulent flow volume with a higher opacity that the perimeter of the underlying non-turbulent flow volume. Doing so would aid to “provide the healthcare provider with additional insight regarding the portions of the image slice that are within the affected region(s)” (see State ¶ [0073]) by using a known technique (Ultrasound imaging) to improve a similar device and method (i.e. modified Samset reference) ready for improvement to yield a predictable result.

With regards to Claim 7, wherein the turbulent flow volume represents turbulent flow from a jet in a heart (the ROI or VOI may include such anatomy as the mitral valve or the tricuspid valve & turbulent flow jet 607; see Samset ¶ [0034] & FIG. 6).

With regards to Claim 8, wherein the central region of the non-turbulent flow volume is rendered with a user selectable opacity (user may manually adjust, via a user interface, the variables of the transparency, i.e. opacity, transfer function; see Samset ¶ [0046]).

With regards to Claim 9, wherein the central region of the non-turbulent flow volume is rendered as completely translucent (the user can set the transparent function to zero, fully transparent; see Samset ¶ [0046]-[0047]).

With regards to Claim 10, wherein the volume-rendered image is a live volume rendered image (the data is acquired and processed in real-time; see Samset ¶ [0024]).

With regards to Claim 13, further comprising: acquiring volumetric B-mode data with the ultrasound probe; and wherein said generating the volume-rendered image further comprises rendering a B-mode volume based on the volumetric B-mode data (the turbulent flow volume 607 and regular flow volume 605 are rendered as color Doppler images over B-mode imagery 502; see Samset FIG. 6 & ¶ [0052]-[0054]).

With regards to Claim 14, Samset teaches:
an ultrasound imaging system (ultrasound imaging system 100; see Samset ¶ [0017] & FIG. 1) comprising: 
a display device (display device 118; see Samset ¶ [0022]-[0023] & FIG. 1); 
an ultrasound probe (ultrasound probe 106; see Samset ¶ [0017] & FIG. 1); 
a user interface (user interface 115; see Samset ¶ [0022] & FIG. 1); and 22GE 602181-US-1 
a processor in electronic communication with the display device and the user interface (processor 116 connected to user interface 115 & display device 118; see Samset ¶ [0022]-[0023] & FIG. 1), wherein the processor is configured to: 
control the ultrasound probe to acquire volumetric Doppler data (the processor 116 may control the probe 106 to acquire data; see Samset ¶ [0023]); 
identify a first subset of the volumetric Doppler data that exhibits turbulent characteristics (visualizing a turbulent flow jet 607, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize turbulent flow jet 607 the corresponding subset is identified);
identify a second subset of the volumetric Doppler data that exhibits non-turbulent characteristics (visualizing a regular blood flow 605, see Samset ¶ [0054] & FIG. 6, it should be appreciated that in order to visualize turbulent flow jet 607 the corresponding subset is identified); 
generate a volume-rendered image based at least in part on the volumetric Doppler data (Step 235: rendering volumes with calculated transparency values; see Samset FIG. 2 & ¶ [0051]) by: 
rendering a turbulent flow volume based on the first subset of the volumetric Doppler data(turbulent flow jet 607 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6); 
rendering a non-turbulent flow volume based on the second subset of the volumetric Doppler data (regular blood flow 605 is rendered in ultrasound image 600; see Samset ¶ [0054] & FIG. 6)  different opacity (turbulent flow jet 607 is rendered behind the regular blood flow 605 with a greater opacity than regular flow 605; see Samset ¶ [0054] & FIG. 6) 
displaying the volume-rendered image on a display device (Step 240 display image, in particular the ultrasound image 600; see Samset ¶ [0052], [0054] & FIG. 2).
While Samset teaches of color Doppler imaging wherein the colors are dependent on the velocity of the flow  (“Velocity in color flow may also be referred to as frequency,” see Samset ¶ [0043], i.e. the frequency shift related to velocity of flow determines the color of a color flow image and thus “The measured velocity of flow at each voxel determines its color”; see Samset ¶ [0002]) and thus one of ordinary skill in the art would understand that differing flow velocities and variances would manifest as different color (i.e. a first, second, and third color), it appears that Samset may be silent to the first subset of the volumetric Doppler data rendered in a first color and the second subset of the volumetric Doppler data rendered in two or more colors different than the first color; and wherein an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter. 
However, Tsushima teaches of an ultrasound color flow mapping system and method (see Tsushima Abstract) that improves upon color flow mapping calculation processing (see Tsushima ¶ [0003]). In particular, Tsushima teaches of rendering a first flow volume based on the first subset of the volumetric Doppler data in a first color, (indicating turbulent flow with the color green , see Tsushima ¶ [0134]); and rendering a second flow volume based on the second subset of the volumetric Doppler data in two or more colors that are different than the first color (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]).
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide a differing colors for each flow volume, i.e. a first color for the turbulent flow and a second/third color for the regular inflow/outflow. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.
It appears that the modified Samset system may be silent to wherein an outer perimeter of the non-turbulent flow volume is rendered with a higher opacity than a central region of the non-turbulent flow volume so that the turbulent flow volume is more visible when positioned behind the non-turbulent flow volume compared to if the central region were rendered with the same opacity as the outer perimeter.
However, State teaches of system and method for imaging overlapping affected regions in ultrasound imaging (see State ¶ [0055], [0074] & FIGS. 2, 3B). In particular, State teaches an outer perimeter of second volume is rendered with a higher opacity than a central region of the second volume so that the first  volume is more visible when positioned behind the second volume compared to if the central region were rendered with the same opacity as the outer perimeter (a first affected region 306 and a second affected region 308 where 306 is clearly shown behind 308, are displayed with varying opacity such that the opacity is greater near the edges of 308, i.e. the non-turbulent volume, and the first affected region 306, i.e. turbulent volume, is clearly visible compared the opacity at the edges of 308, see State ¶ [0074] & FIG. 3B).
The modified Samset system and State are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially overlapping volumes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Samset reference to incorporate the teachings of State to provide a non-turbulent volume with a non-uniform opacity with a greater opacity near the edges. Doing so would aid to “provide the healthcare provider with additional insight regarding the portions of the image slice that are within the affected region(s)” (see State  ¶ [0073]) by using a known technique (Ultrasound imaging) to improve a similar device and method (i.e. modified Samset reference) ready for improvement to yield a predictable result.

With regards to Claim 15, wherein the processor is configured to identify the first subset of the volumetric Doppler data based on a velocity variance of the volumetric Doppler data (“To visualize turbulent blood flow, the ultrasound imaging system may carry out a method, such as the method depicted in FIG. 2, wherein transparency values for each voxel within a volume of ultrasound data are calculated based on variables including but not limited to velocity, variance, time, and space”; see Samset ¶ [0014], it should be appreciated that in order to visualize and assign opacity values to the turbulent flow volume it is first identified).

With regards to Claim 17, it appears that Samset may be silent to wherein a first of the two or more colors is red and a second of the two or more colors is blue, and wherein the red is used to represent a first flow direction towards the ultrasound probe and the blue is used to represent a second flow direction away from the ultrasound probe. However, Tsushima teaches of wherein a first of the two or more colors is red and a second of the two or more colors is blue, and wherein the red is used to represent a first flow direction towards the ultrasound probe and the blue is used to represent a second flow direction away from the ultrasound probe (the velocity in the direction toward the probe is red, and the velocity in the direction away from the probe is blue, see Tsushima ¶ [0133]). 
Samset and Tsushima are both considered to be analogous to the claimed invention because they are in the same field of color Doppler ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samset to incorporate the teachings of Tsushima  to provide differing colors for each flow direction. Doing so would requires using a known technique (legend for color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result and thus allowing a clinician to formulate more accurate diagnoses of regurgitant symptoms.

With regards to Claim 18, wherein the turbulent flow volume represents a jet in a heart (the ROI or VOI may include such anatomy as the mitral valve or the tricuspid valve & turbulent flow jet 607; see Samset ¶ [0034] & FIG. 6).

With regards to Claim 19, wherein the processor is configured to render the central region as completely translucent (the user can set the transparent function to zero, fully transparent; see Samset ¶ [0046]-[0047]).

With regards to Claim 20, wherein the processor is further configured to: control the ultrasound probe to acquire volumetric B-mode data; and wherein the processor is further configured to generate the volume-rendered image by rendering a B-mode volume based on the volumetric B-mode data (the turbulent flow volume 607 and regular flow volume 605 are rendered as color Doppler images over B-mode imagery 502 which is processed by processor 116 to generate said B-mode 3D imagery; see Samset ¶ [0028], [0052]-[0054] & FIG. 6).

Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over the further modified Samset reference as applied to claims 1-10, 13-15, and 17-20 above, and further in view of Thavendiranathan et al. (“Quantitative Assessment of Mitral Regurgitation: How Best to Do It,” (November 2012) JACC: Cardiovascular Imaging, Volume 5, Issue 11, Pages 1161-1175).
With regards to Claim 11, it appears that the modified Samset method may be silent to wherein the non-turbulent flow volume is a discontinuous volume. However, Thavendiranathan teaches of color Doppler imaging and quantification of mitral valve regurgitation (see Thavendiranathan Abstract & FIGS. 2A-2H; reproduced below for ease if reference). In particular, Thavendiranathan teaches wherein the non-turbulent flow volume is a discontinuous volume (the regular flow regions marked with red for inflow (see velocity graph where red is positive velocity) and blue for outflow (see velocity graph where blue is negative velocity) are clearly discrete, discontinuous volumes; see Thavendiranathan FIGS. 2A-2H). 
The modified Samset system and Thavendiranathan are both considered to be analogous to the claimed invention because they are in the same field of color Doppler imaging of regurgitant jets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset  to incorporate the teachings of Thavendiranathan to provide discontinuous non-turbulent flow volumes. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result (quantifying flow with 3D echocardiography of the mitral valve to identify regurgitation; see Thavendiranathan Abstract).

    PNG
    media_image1.png
    821
    1301
    media_image1.png
    Greyscale


With regards to Claim 12, it appears the modified Samset may be silent to wherein the turbulent flow volume is a discontinuous volume. However, Thavendiranathan does teach wherein the turbulent flow volume is a discontinuous volume (the mosaic yellow/green regions characteristically indicate regions of high variance in the velocity of flow, i.e. turbulent flow, which manifests as aliasing in the ultrasound image (this is reiterated by the regurgitant jet being bisected by red/green lines, see pg. 1163, col. 2, ¶ 2), the turbulent flow volume clearly shows discrete, discontinuous volumes in the color Doppler images, for example, clusters of similar variance are shown as regions having the same color and they are shown interspersed and non-contiguous with other regions having different variance values which ultimately creates the mosaic pattern indicative to one of ordinary skill in the art as turbulent flow; see Thavendiranathan FIGS. 2A-2H).The modified Samset system and Thavendiranathan are both considered to be analogous to the claimed invention because they are in the same field of color Doppler imaging of regurgitant jets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Samset to incorporate the teachings of Thavendiranathan to provide discontinuous non-turbulent flow volumes. Doing so would requires using a known technique (color Doppler imaging) to improve a similar device and method (transthoracic ultrasound imaging for cardiac regurgitation assessment) ready for improvement to yield a predictable result (quantifying flow with 3D echocardiography of the mitral valve to identify regurgitation; see Thavendiranathan Abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Samset reference as applied to claims 1-10, 13-15, and 17-20 above, and further in view of Mory et al. (US PGPUB 20190147645 A1; hereinafter “Mory”)
With regards to Claim 16, while the modified Samset system teaches of 3D data and a volume of interest (see Samset ¶ [0028] & [0032]) indicating 3D reconstruction of a color Doppler volume, it appears that the modified Samset system may be silent to wherein the processor is configured to apply an illumination and a shading to the volume rendering of the volumetric 
However, Mory teaches of an image rendering technique that provides a simulated light source positioned in ultrasound imaging (see Mory Abstract, ¶ [0023], & FIG. 3). In particular, Mory teaches of wherein the processor is configured to apply an illumination and a shading to the volume rendering of the volumetric (an ultrasound imaging system including a volume renderer configured to calculate surface shading information of a surface of the 3D data set based, at least in part, on a location of a simulated light source relative to the 3D data set and render a two dimensional projection image of the 3D data set, the 2D projection image including the shading information, see Mory Claim 1; it should be appreciated that Mory teaches that invention may be practiced with other modalities (see Mory ¶ [0023]) which one of ordinary skill in the art would understand to include color Doppler imaging as taught by the further modified Samset reference).
The modified Samset system and Mory are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging and reconstruction. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further modified Samset reference to incorporate the teachings of Mory to provide illumination and shading to the volume rendering of the volumetric Doppler data based on the position of a virtual light source. Doing so would aid the sonographer in “making a diagnosis or being able to navigate within the volume defined by the 3D data set” (see Mory ¶ [0005]).
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Samset reference as applied to claims 1-10, 13-15, and 17-20 above, and further in view of Wright et al. (US Pat. 5549111; hereinafter “Wright”)
With regards to Claim 21, while the further modified Samset reference teaches of imaging color Doppler and B-mode concurrently in real-time (see Samset ¶ [0025] & [0053]-[0054]) which one of ordinary skill in the art would understand that to be in an interleaved fashion, it appears that the further modified Samset reference may not explicitly teach wherein the processor is configured to control the ultrasound probe to acquire the volumetric Doppler data and the volumetric B-mode data in an interleaved manner.
However, Wright teaches of ultrasound imaging that combines imaging with a phased array transducer with large aperture, high frequency, and a wide field of view due to increased steering angle which provides for a flexible and efficient means for improved spatial resolution in the central portion of the field of view while maintaining good imaging performance towards the outer edge regions of the image in various formats (see Wright col. 2, ln. 8-17). In particular, Wright teaches of wherein the processor is configured to control the ultrasound probe to acquire the volumetric Doppler data and the volumetric B-mode data in an interleaved manner (an imaging technique that can be applied 3D scans, see col. 8, ln. 29-31, that includes interleaving F-mode (color Doppler) and B-mode pulse firings; see Wright col. 22, lines 52-67).
The modified Samset system and Wright are both considered to be analogous to the claimed invention because they are in the same field of ultrasound imaging, especially 3D color Doppler & B-mode imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the further modified Samset reference to incorporate the teachings of Wright to provide interleaved acquisition of color Doppler and B-mode ultrasound imaging data. Doing so would provide for a flexible and efficient means for improved spatial resolution in the central portion of the field of view while maintaining good imaging performance towards the outer edge regions of the image in various formats, (see Wright col. 2, ln. 8-17); furthermore, doing so would also provide a field of view that can be scanned with the same number of beams but fewer firings, (see Wright col. 22, lines 52-67). 

Response to Amendment
	The objection to the specification in the Action dated 7 June 2022 has been withdrawn in light of Applicants’ replacement Abstract and cancellation of Claim 12.
	The rejections of Claims 11-13 & 19 under 35 U.S.C. 112(b) in the Action dated 07 June 2022 have been withdrawn in light of Applicants’ amendment to Claim 11 and cancellation of Claim 12. It should be noted that the rejection of Claim 13 was made in error as pointed out by Applicant on pg. 10 of the Remarks of 6 September 2022 and was meant to read Claim 9. The Office acknowledges the amendment to Claim 9 to address the corresponding indefiniteness rejection. 

Response to Arguments
Applicant's arguments filed 6 September 2022  have been fully considered but they are not persuasive. In sum, Applicant argues that “one of ordinary skill in the art would not look to the teachings of State,” i.e. State & modified Samset are non-analogous (see pg. 14, ¶ 3-4 of Applicants’ Remarks), because State is “limited to the rendering of different affected tissue regions,” (see pg. 14, ¶ 3-4 & pg. 15, ¶ 1 of Applicants’ Remarks) and is “no way related to display of liquids,” (see pg. 14, ¶ 3 of Applicants’ Remarks), more specifically the claims are in question are directed towards “render[ing] two different fluid volumes (i.e., a turbulent flow volume and a non-turbulent flow volume)” which are “inherently completely separate from each other,” (see pg. 14, ¶ 3 to pg. 15, ¶ 1 of Applicants’ Remarks). The Office respectfully disagrees on all accounts.
	Firstly, modified Samset and State are analogous because they are both related to volume rendering in ultrasound imaging which can be evidenced by the shared CPC classification of G06T15/08 of Samset and State. Thus, modified Samset & State are from the same field of endeavor. Furthermore, modified Samset is directed towards rendering turbulent flow volumes which may be obscured, e.g. overlapped, by regular flow volumes (see Samset ¶ [0052]-[0053]) via opacity rendering, while State is similarly directed towards displaying affected overlapping regions.  Thus, both modified Samset and State are reasonably pertinent to the problem to be solved. For at least these reasons, one of ordinary skill in the art at the time of the invention would be motivated to look to State when solving the problems of the instant claims.
	Secondly, blood is both a tissue and a fluid1. Therefore, under a broadest reasonable interpretation, “affected tissue region” still reads on blood as intimated by the instant specification. Therefore, State is still within the same field of endeavor as modified Samset. Furthermore, as discussed in the Action dated 7 June 2022, both Samset and Tsushima alone or in combination of teach of rendering flow volumes. While State was relied upon to remedy the deficiency of outlining perimeters of rendered ultrasound volumes with different opacity so as to differentiate the affected volumes.
	Finally, Applicant asserts that “As such, one of ordinary skill in the art would not look to the teachings of State when attempting to render and display a turbulent flow volume and a non-turbulent flow volume, which are inherently completely separate from each other.” However, it is unclear whether Applicant is asserting that: 1) State and “attempting to render and display a turbulent flow volume and a non-turbulent flow volume” are inherently completely separate from one another; or 2) a turbulent flow volume and a non-turbulent flow volume are inherently completely separate from one another. Since the former of the two appears illogical on the surface, the Office will address the latter of the two. Da Silva et al. teaches that vorticity at the interface between turbulent and non-turbulent flows is introduced by diffusion, i.e. mixing between the turbulent and non-turbulent regions. Thus, a turbulent flow volume and a non-turbulent flow volume are not “inherently completely separate from one another” (emphasis added). Thus, Applicants’ reasoning is unsound and does not render State non-analogous from modified Samset.
	Applicant applies the same line reasoning discussed above to the rejections of Claims 11-12, 16, and 21 under 35 U.S.C. 103 as well. Since the arguments are not persuasive with regard to Claim 1 as explained above, aforementioned Claims 11-12, 16, and 21 are not patentable for at least the same reasons.
	With regards to amended Claims 9, 11, and 19, it should be appreciated that Samset already teaches of setting the opacity to transparent and Thavendiranathan already teaches of two or more discrete non-turbulent flow volumes. Since Applicant has only provided arguments regarding the analogousness and not arguments against the teachings of the cited references themselves or the motivation to combine said references, the art rejection under 35 U.S.C. 103 is maintained as detailed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/Examiner, Art Unit 3793                


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.britannica.com/science/blood-biochemistry